DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-23 directed to an invention non-elected without traverse.  Accordingly, claims 19-23 have been cancelled.

Allowable Subject Matter
Claims 1, 3-9, 11, 13-15, 17, 18, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Cho et al. (US 2014/0160408, “Cho”) in view of Oba et al. (US 2015/0330603, “Oba”) further in view of Naruse et al. (US 2005/0202265, “Naruse”), do not disclose or suggest: A layered structure comprising: a luminescent layer comprising a quantum dot polymer composite pattern; an inorganic layer with a thickness of about 600 nanometers to 10 micrometers disposed on the luminescent layer, the inorganic layer comprising alternate layers of first inorganic material and a second inorganic material directly in contact with the alternating first inorganic material; an organic layer directly disposed on the luminescent layer and having a thickness of less than or equal to about 40 nm, the organic layer comprising an organic polymer, wherein the inorganic layer is directly disposed on the organic layer; and a transparent substrate disposed on a surface of the luminescent layer opposite the inorganic layer; wherein the quantum dot polymer composite pattern comprises a repeating section comprising a polymer matrix and a plurality of quantum dots in the polymer matrix, and the repeating section comprises a first section configured to emit a first light, wherein the inorganic material is disposed on at least a portion of a surface of the repeating section, wherein the quantum dot polymer composite pattern of the luminescent layer absorbs light passing through the inorganic layer, and wherein the layered structure maintains a post photoconversion efficiency of greater than or equal to about 90% following a heat treatment of 180C for 30 minutes and a heat treatment of 230C for 30 minutes, relative to an initial photoconversion efficiency prior to the two heat treatments. 	The closest prior art of record, Cho teaches a liquid crystal device having a layered structure comprising a luminescent layer comprising a quantum dot color filter (reading on the quantum dot polymer composite pattern, see Fig. 1, having red, green, and blue color conversion or filter layer, [0062], [0063]). Cho additionally teaches that the color filter may comprise a polymer matrix in which quantum dots may be deposited ([0061], [0084]). Cho teaches the inclusion of a transparent plastic substrate next to the quantum dot layer (layer 145, [0058], [0059]; reading on presently claimed transparent substrate layer opposite the inorganic layer). Cho additionally teaches to include a transparent substrate under the surface of the luminescent layer (see Cho, Fig. 1, layer 141 or intermediate layer 149, [0058], [0068]).	Cho fails to specifically teach that the underside of the quantum dot color conversion layer has an organic layer and an inorganic layer, wherein the quantum dot layer absorbs light travelling through the inorganic layer and Cho fails to specifically teach the thicknesses of the organic and inorganic layers. Finally, Cho fails to teach the post photoconversion efficiency of the layer after two heat treatments or that it contains material that would function in such an environment. 		While secondary references Oba and Naruse teach some of the claimed elements, they do not teach the claimed post-heat treatment photoconversion efficiency and it would not have been obvious to the person of ordinary skill in the art at the time of filing to have combined such a feature with the other claimed features into a single layered structure as claimed in view of the available prior art. Particularly, the claimed layered structure provides a different physical structure than the photoconversion elements taught by the prior art and it would not be expected that the photoconversion element of modified Cho would necessarily possess the same post photoconversion properties as those presently claimed. Please also see Applicant’s Remarks of 5/10/22, pp. 10-13. 	The combination of elements as set forth in the independent claim 1 and dependent claims 3-9, 11, 13-15, 17, 18, and 24-27 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782